Appellee, plaintiff below, brought an action in the Lake Superior Court to set aside the last will and testament of Mary Roberts Cedan, deceased. From a verdict and judgment in favor of appellee, appellant appeals.
The transcript herein does not contain an assignment of errors nor is such an assignment attached thereto as required by Rule 4       of the Supreme and Appellate Courts, and Section 719, Burns 1.  Ann. St. 1926. We have on file here a paper which had previously been filed in open court by the Lake Superior Court, which appellant denominates an assignment of error. "This paper was found among motions and other papers filed in this case which are contained in a jacket provided for that purpose. It is not attached to the record and cannot be considered as a proper assignment of errors." Huber et al. v. Tielking et al.
(1914), 55 Ind. App. 577, 103 N.E. 853, 104 N.E. 314; Wiggs *Page 45 
v. Koontz (1873), 43 Ind. 430; Tays v. Johns (1873),43 Ind. 430; Hays v. Johns (1873), 42 Ind. 505.
For the failure to comply with the above rules this 2.  cause is dismissed and it is so ordered.